   From:             Macdonald, Ross [jO=CORPNYCHHC/OU=EXCHANGE ADMINISTRATIVE GROUP
                     (FYDI BOHF23SPDLT)/CN=RECI PI ENTS/CN=ACBFE73761E34DEE863582CA 7954D9C9-ROSS F MACDON]
   Sent:             6/18/2019 1:48:06 PM
   To:               Ford, Elizabeth [eford@nychhc.org]
   CC:               WANGEL, JONATHAN [wangelj@nychhc.org]
   Subject:          RE: did we complete the discipline


         thanks.


   From: Ford, Elizabeth
   Sent: Tuesday, June 18, 2019 1:46 PM
   To: Macdonald, Ross
   Cc: WANGEL, JONATHAN
   Subject: Re: did we complete the discipline

   Nope. Kaye was out on FMLA and leave until the time I clarified my role in this until yesterday. Am calling her today to
   schedule. Clarence and I are meeting with her.

   Sent from my iPhone
   347-461-5830



   On Jun 18, 2019, at 1:12 PM, Macdonald, Ross '~=====~==J::>' wrote:

               Re: recording the forensic exam?

               Ross MacDonald, MD
               Chief Medical Officer/
               Sr. Assistant Vice President
               Correctional Health Services
               NYC Health + Hospitals
               0: 646 614 0075
               C: 347 578 5607




Confidential
